Exhibit 10.1

 

EAGLE MATERIALS INC.

Non-Employee Directors -- Compensation Summary

Effective August 2020 to July 2021

 

On an annual basis, each non-employee director of Eagle Materials Inc. (the
“Company”) may select one of the following compensation packages for his or her
performance of director services during the next 12 months:  

 

 

(1)

total annual compensation valued at $230,000, of which $105,000 is paid in cash
and the remainder is provided in the form of an equity grant valued at $125,000;
or

 

 

(2)

an equity grant valued at $261,500.  

 

The grant date value of the equity grant under either alternative is allocated
between restricted stock and options to purchase common stock of the Company,
par value $0.01 (“Common Stock”) (based upon the recommendation of the
Compensation Committee) with respect to each non-employee director.

 

In accordance with the terms of the Eagle Materials Inc. Amended and Restated
Incentive Plan, the exercise price of the stock options is set at the closing
price of the Common Stock on the New York Stock Exchange (“NYSE”) on the date of
grant.  The number of option shares granted is determined as of the date of the
grant by using the Black-Scholes method.  No stock options were granted as part
of this year’s package.

 

The number of shares of restricted stock is determined as of the date of grant
using the closing price of the Common Stock on the NYSE on the date of
grant.  The restricted stock granted to directors in August 2020 was earned on
the date of grant; however, the shares will not become fully vested
(unrestricted) until the earliest to occur of (i) February 5, 2021; (ii) the
recipient’s retirement from the Board in accordance with the Company’s director
retirement policy, or under such circumstances as are approved by the
Compensation Committee; or (iii) the recipient’s death.  During the restriction
period the director will have the right to vote the shares.  In addition, the
director will also be entitled to cash dividends as and when the Company issues
a cash dividend on the Common Stock.  

 

Non-employee directors who chair committees of the Board of Directors receive
additional annual compensation.  The chairs of the Audit Committee, Compensation
Committee and Governance Committee each receive a fee of $20,000 per year.  The
Chairman of the Board of Directors receives a fee of $170,000 per
year.  Chairpersons who choose compensation package alternative one (part equity
and part cash) receive this additional compensation in the form of
cash.  Chairpersons who choose compensation package alternative two (all equity)
receive this additional compensation in the form of equity, in which case a 30%
premium is added to such fees when valuing the equity to be received by such
chairperson.

--------------------------------------------------------------------------------

 

Any non-employee director holding unvested restricted stock units (“RSUs”)
granted as part of director compensation in prior fiscal years (which currently
includes Mr. Nicolais) will receive dividend equivalent units as and when the
Company issues a cash dividend on the Common Stock, in accordance with the terms
of the RSUs.  

 

All directors are reimbursed for reasonable expenses of attending meetings.  